Exhibit 10.2
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into
by and among Cardtronics, LP, a Delaware limited partnership (the “Company”),
Cardtronics, Inc. (the “Parent Company”) and Rick Updyke (the “Employee”)
effective as of June 20, 2008.
     WHEREAS, the Company and the Employee have heretofore entered into that
certain Employment Agreement dated as of July 9, 2007 (the “Employment
Agreement”); and
     WHEREAS, the Company, Parent Company, and the Employee desire to amend the
Employment Agreement in certain respects.
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company, the Parent Company, and the
Employee hereby agree, effective as of the date first set forth above, that the
Employment Agreement shall be and is hereby amended as hereafter provided:
     1. Section 2.2 of the Employment Agreement shall be deleted and the
following shall be substituted therefore:
     “2.2 Position. During the Employment Term, the Employee shall serve as the
President-Global Development of the Company and the Parent Company. The Employee
shall report directly to the Chief Executive Officer of the Company. The
Employee’s duties are set forth on Appendix 1 attached hereto and to such other
tasks of a similar nature as the Chief Executive Officer or the Board of
Directors may from time to time direct the Employee.”
     2. Section 3.1 of the Employment Agreement shall be deleted and the
following shall be substituted therefore:
     “3.1 Employment Term. The term of the Employee’s employment with the
Company shall commence on the Effective Date and end on June 20, 2011 (the
“Stated Term”) unless earlier terminated in accordance with this Agreement (such
period of employment, as it may be earlier terminated, being referred to herein
as the “Employment Term”).”
     3. The first sentence of Section 4.1 of the Employment Agreement shall be
deleted and the following shall be substituted therefor:
“From and after January 1, 2008, the Company shall pay the Employee an annual
gross salary of $291,000.00 (the “Base Salary”), which the Company shall pay to
the Employee twice per month in accordance with the Company’s regular payroll
practice for management employees.”
     4. Section 4.3(e) of the Employment Agreement is hereby deleted in its
entirety.

1



--------------------------------------------------------------------------------



 



     5. This Amendment (a) shall supersede any prior agreement between the
Company and the Employee relating to the subject matter of this Amendment and
(b) shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and all persons lawfully claiming under the Employee.
     6. Except as expressly modified by this Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on this the 23rd day of June, 2008.

                  “EMPLOYEE”       “COMPANY”    
 
                        CARDTRONICS, LP    
 
               
/s/ Rick Updyke
      By:   /s/ Michael E. Keller    
 
               
Rick Updyke
      Name:   Michael E. Keller    
 
               
 
      Title:   General Counsel and Secretary    
 
               
 
                        “PARENT COMPANY”    
 
                        CARDTRONICS, INC.    
 
               
 
      By:   /s/ Michael E. Keller    
 
               
 
      Name:   Michael E. Keller    
 
               
 
      Title:   General Counsel and Secretary    
 
         
 
   

2